Title: To James Madison from Thomas Bee, 19 March 1801
From: Bee, Thomas
To: Madison, James


Dear Sir,
Charleston So. Carolina 19 March 1801.
Two days ago I was honoured with a Letter from the late Secretary of State, inclosing me a Commission as Chief Judge for the fifth Circuit Court of the United States. As I feel myself unable to undergo the fatigue of the long Journies necessary to the performance of the duties of that Office, and as I apprehand I can render as Essential service to my Country by continuing in the Station of District Judge which I now hold, I herewith return the Commission & have to request that you Sir will be pleased to inform the President of the United States that I decline the appointment.
I am pleased with an Opportunity of corresponding with an Old Congress Acquaintance, the recollection of the many Anxious Hours we passed, & the difficulties we Struggled with during the time we were together in Congress adds pleasing satisfaction to our present happy situation, & I contemplate a continuance of Peace & Prosperity to our Common Country to the remotest Periods of time. With Esteem & respect I am Dr. Sir your Obt. Servt.
Tho Bee
 

   
   RC (DLC). Docketed by JM.



   
   Adams had nominated Bee as chief judge on 23 Feb. 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:383).



   
   Thomas Bee attended the Continental Congress between 1780 and 1782, where he was acquainted with JM. Both men served on the committee that reviewed the petition Arthur Lee presented in self-defense after his return from France in 1780 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 2:31 n. 8; Louis W. Potts, Arthur Lee: A Virtuous Revolutionary [Baton Rouge, La., 1981], p. 243).


